Citation Nr: 1041054	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1996 to June 
1997 and from September 1999 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last provided a VA Compensation and Pension 
examination in July 2003.  In the Veteran's contentions 
throughout the appeal period, it appears he contends that his 
headaches have worsened.  In addition, the Veteran contends in a 
June 2006 statement that his VA doctor has prescribed and 
refilled a medication (Zomig) for migraine headaches over the 
previous year.  This occurred more than two years after his July 
2003 VA examination.  The Veteran has also been undergoing 
regular treatment from VA.  The last VA Medical Center (VAMC) 
Salem system treatment records in the claims file are from April 
2006, although there is a gap between September 2005 and January 
2006.  More complete and recent treatment records should be 
obtained, particularly as they may reflect on continued treatment 
for the Veteran's migraine headaches.  See 38 C.F.R. § 
3.159(c)(2) (2010).  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's contentions and testimony of worsening and additional 
symptoms (including being prescribed Zomig) and that fact the 
July 2003 VA examination report is over seven years old, the 
Board finds that a contemporaneous and thorough VA examination 
should be conducted.  The Board notes that the Veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  This examination is to determine the current severity of 
the Veteran's migraine headache disability.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
migraine headaches since 2005.  After 
securing any necessary release, such records 
should be requested, to include all 
diagnostic testing, interpretation and 
reports, and all records which are not 
duplicates should then be associated with the 
claims file.

2.  Obtain and associate with the claims file 
all available VAMC Salem system treatment 
records from September 2005 to the present.  

3.  After the above has been accomplished, 
schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of his service-connected 
migraine headaches.  The examiner should 
describe all symptoms.  Any appropriate 
testing should be conducted.  The claims file 
must be made available for the examiner to 
review, and the examination report must 
indicate that this was accomplished.  

The examiner should also comment, based a 
thorough examination of the Veteran and the 
claims file, on whether the Veteran suffers 
from or has suffered from any characteristic 
prostrating attacks and how often they 
occurred, from the period of June 2003 to the 
present.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


